DETAILED ACTION
	This communication is in response to the Applicant Arguments/Remarks filed 3/21/2022. Claims 1, 3-6, 8-9, 11-17 and 19-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. The cited reference fail to disclose “associate the dynamic population data into the geographic sub-areas of the plurality of geographical areas and predefined time intervals based on times in which the dynamic population data was received” and “calculate-a probability of observing a predefined number of people within each of the geographic sub-areas for a specific time within one of the predefined time intervals based on Dirichlet modeling of the redistributed population count and the associated dynamic population data”…, examiner respectfully disagrees.

Specification, para. 53-54 discloses “In Bayesian statistics, the conjugate prior distribution of the categorical distribution is the Dirichlet distribution. The census population may be used for deriving the conjugate prior distribution for the above binned counts from mobility data”... “The posterior distribution is also the Dirichlet distribution.”
The newly amended limitations including intervals, distribute or redistribute were not present in the prior limitations, please see the newly cited columns and lines below. 
Shin teaches at para. 4, 10: population count periodically performed by the governments and the use of mobile spatial statistics to obtain population tracking; para. 14-15: receiving mobile phone operational data indicative of user equipment location, where the mobile phone operational data includes location area update messages and periodic registration messages, counting a number of individuals in population at a given time and at a given area, probabilities associated with likelihoods of a user terminal moving between geographic areas; and counting a number of individuals in population at a given time and at a given area; para. 69-70: after analyzing data using the UE's trajectory estimation, geographic distribution of UEs at a given time instant is determined, … obtain the accurate population count. First, in order to extract geographic distribution of UE, the mobile travel behaviour system obtains appropriate data including event data from different servers and pre-processes event data; para. 115-116: an instant population census called "mobile census" using person attribute information within a given geographical area can be obtained; para.123: mobile census process using subscriber information such as age or gender or demographic characteristics or address distributions within a given geographical area and time interval; para. 173: from the counts, the process may assign higher probabilities to neighboring meshes with higher counts.
Cranshaw further teaches at col. 7:24-25: any clusters that span too large of a geographic area may be removed by, for example, …if cluster Ai may be deleted, and each v€Aj may be redistributed to the closest Aj under single linkage distance d(v,Aj); col. 9:19-43: in Bayesian probabilistic modeling, this is done by posterior inference, where Bayes rule is used to compute the posterior distribution given the likelihood and the prior distributions; col. 11:45-65: a model can be thought of as an extension of the Chinese restaurant franchise formulation of the hierarchical Dirichlet process where group level variables are drawn from a CRP/Chinese Restaurant Process, but observation level variables are drawn from a ddCRP/distant dependent CRP; col. 19:1-38: political uses are yet another application. The determined clusters could be used for purposes of redistricting, census taking, redrawing neighborhoods, and political campaigns…the analytics system could track or predict how a person or population of interest moves throughout a geographic area(s), using the clusters to improve the accuracy of the predictions and the efficiency of the surveillance, the clusters could also be used in crime prediction, by segmenting an urban area into places most likely to be areas of high crime, or by predicting patterns in crime before they happen; col. 20:35-67: compute a probabilistic distribution of venues for each cluster such that the mix of venues for each cluster is emblematic of a neighborhood type and/or temporal check-in pattern. The combination of teachings of Shin and Cranshaw does teach the amended limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-9, 11-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 20120115476) in view of Cranshaw (US 10713672).
Specification, para. 53-54 discloses “In Bayesian statistics, the conjugate prior distribution of the categorical distribution is the Dirichlet distribution. The census population may be used for deriving the conjugate prior distribution for the above binned counts from mobility data”... “The posterior distribution is also the Dirichlet distribution.”

As per claims 1, 9, 17, Shin et al. teaches
an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: receive static population data comprising a population count associated with each of a plurality of geographical areas of a geographic region, wherein the static population data is updated no more frequently than a predefined frequency (para. 4: static population census process periodically performed by governments; para. 13: periodic phone registration messages; para. 116: an instant population census called "mobile census" using person attribute information within a given geographical area can be obtained); 
receive dynamic population data for the geographic region including the plurality of geographical areas, wherein the dynamic population data is updated more frequently than the predefined frequency (para. 14-15: receiving mobile phone operational data indicative of user equipment location, where the mobile phone operational data includes location area update messages and periodic registration messages, counting a number of individuals in population at a given time and at a given area, probabilities associated with likelihoods of a user terminal moving between geographic areas; and counting a number of individuals in population at a given time and at a given area; para. 78: use any other data such as personal attributes as well as geographic information & transport network information as complement in order to increase accuracy of UE's location; para. 88); 
segment the plurality of geographical areas of the geographic region into geographic sub-areas (para. 111: the geographical area is partitioned/segmented into several levels of meshes which are typically square shaped, and their size may range from several tens of kilometers to several hundreds of meters. For urban areas, a sector in the BS may contain only few meshes, while for rural areas, large number of meshes may be comprised of the sector; para. 118, 122: the geographical area is partitioned into several levels of meshes. The meshes are typically square-shaped, and their size may range from several tens of kilometers to several hundreds of meters. An example of mesh size considered for population counting/tracking purposes is 500 meters by 500 meters);
associate the dynamic population data into the geographic sub-areas of the plurality of geographical areas and predefined time intervals based on times in which the dynamic population data was received (para. para. 14-15: receiving mobile phone operational data indicative of user equipment location, where the mobile phone operational data includes location area update messages and periodic registration messages, counting a number of individuals in population at a given time and at a given area, probabilities associated with likelihoods of a user terminal moving between geographic areas; and counting a number of individuals in population at a given time and at a given area; fig. 7: dynamic population count per sector or mesh; para. 66, 70: the geographic distribution of UEs in the time domain is compared and then the inflow and outflow of population between different geographical areas are obtained; para. 88, 92: obtain the geographical distribution of users at a given time instant (e.g., hourly, daily, weekly, monthly, etc.) and to estimate the inflow and outflow of population migration between different geographical areas; para. 123, 147: by checking the estimated locations, processing logic in the system creates a sector level dynamic population movement number 1902 in each sector under the time periods and the area specified in the filtered data); 
assign the population count associated with each of the plurality of geographical areas of the geographic region into the geographic sub-areas; calculate a probability of observing a predefined number of people within each of the geographic sub-area for a specific time within one of the predefined time intervals and the associated dynamic population data (para. 69-70: after analyzing data using the UE's trajectory estimation, geographic distribution of UEs at a given time instant is determined, … obtain the accurate population count. First, in order to extract geographic distribution of UE, the mobile travel behaviour system obtains appropriate data including event data from different servers and pre-processes event data; para. 78-80: use any other data such as personal attributes as well as geographic information & transport network information as complement in order to increase accuracy of UE's location; para. 88, 92, 115-116: an instant population census called "mobile census" using person attribute information within a given geographical area can be obtained; para.123: mobile census process using subscriber information such as age or gender or demographic characteristics or address distributions within a given geographical area and time interval; para. 173: from the counts, the process may assign higher probabilities to neighboring meshes with higher counts.) 
	Shin et al. does not explicitly teach the limitation redistribute count based on Dirichlet modeling.
	Cranshaw teaches
redistribute based on Dirichlet modeling of the redistributed population count and the associated dynamic population data (col. 7:24-25: any clusters that span too large of a geographic area may be removed by, for example, letting b be the area of a bounding box containing coordinates in V, and bi be the area of the box containing Aj. If cluster Ai may be deleted, and each v€Aj may be redistributed to the closest Aj under single linkage distance d(v,Aj); col. 9:19-43: in Bayesian probabilistic modeling, this is done by posterior inference, where Bayes rule is used to compute the posterior distribution given the likelihood and the prior distributions; col. 10:43-52; col. 11:45-65: a model can be thought of as an extension of the Chinese restaurant franchise formulation of the hierarchical Dirichlet process where group level variables are drawn from a CRP/Chinese Restaurant Process, but observation level variables are drawn from a ddCRP/distant dependent CRP; col. 16 line 52 to col. 17, line 15; col. 19:1-38: political uses are yet another application. The determined clusters could be used for purposes of redistricting, census taking, redrawing neighborhoods, and political campaigns…the analytics system could track or predict how a person or population of interest moves throughout a geographic area(s), using the clusters to improve the accuracy of the predictions and the efficiency of the surveillance, the clusters could also be used in crime prediction, by segmenting an urban area into places most likely to be areas of high crime, or by predicting patterns in crime before they happen; col. 20:35-67: compute a probabilistic distribution of venues for each cluster such that the mix of venues for each cluster is emblematic of a neighborhood type and/or temporal check-in pattern; fig. 2: create vector of check-in counts). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shin et al. and Cranshaw in order to analyze the available data and predict the population/neighborhoods etc. at different regions/areas to effectively provide important information/data to businesses or organizations.

As per claims 3, 11, 19, Shin et al. teaches
wherein the dynamic population data comprises at least one of: mobile device probe data, vehicle probe data, social media check-in data, traffic data, or camera image data (para. 2: tracking and counting using operational data of a mobile network operator, geographic information and/or transport network information such as geographic map information and traffic information using data generated in mobile network; para. 79: to achieve accurate estimation, the mobile travel behavior analysis is performed by mobile travel behavior server and collaborates with mobile servers, subscriber data servers, and geographical data base servers. The geographical data base server stores geographic information as well as the transport network information such as, for example, geographic map information and traffic information).  

As per claims 4, 12, 20, Shin et al. teaches
wherein the static population data for the plurality of the geographical areas comprises census data for the plurality of the geographical areas (para. 4-5: static population census process periodically performed by governments; para. 13: periodic phone registration messages; para. 92: obtain the geographical distribution of users at a given time instant (e.g., hourly, daily, weekly, monthly, etc.) and to estimate the inflow and outflow of population migration between different geographical areas; para. 123: mobile census process using subscriber information such as age/gender/demographic characteristics/address distributions within a given geographical area and time interval).  
	Cranshaw also teaches at col. 16, last paragraph; col. 19:1-38: political uses are yet another application. The determined clusters could be used for purposes of redistricting, census taking, redrawing neighborhoods, and political campaigns. As to the later, for example, the analytics server system could be used to identify outreach efforts in a political campaign based on the neighborhood clusters… The analytics system could track or predict how a person or population of interest moves throughout a geographic area(s), using the clusters to improve the accuracy of the predictions and the efficiency of the surveillance.

As per claims 5, 13, Shin et al. teaches
generate population estimates for the geographic sub-areas based on the probability of observing a predefined number of people within the geographic sub-areas; and generate a graphical user interface of the geographic region, wherein the graphical user interface presents the geographic sub-areas of the geographic region and provides an indication of the population estimates for the geographic sub-areas (para. 5: obtain the population in a municipality (or mesh, hexagonal sector, etc.) at a given time of the day, while the goal for the second objective is to determine the number of people flowing into a municipal/mesh/sector, their stay times, and their movement distance; para. 14-15: receiving mobile phone operational data indicative of user equipment location, where the mobile phone operational data includes location area update messages and periodic registration messages, counting a number of individuals in population at a given time and at a given area, probabilities associated with likelihoods of a user terminal moving between geographic areas; and counting a number of individuals in population at a given time and at a given area; para. 78: use any other data such as personal attributes as well as geographic information & transport network information as complement in order to increase accuracy of UE's location; para. 206: interpolation data and population count data).  

As per claims 6, 14, Shin et al. teaches
wherein the indication of the population estimates for the geographic sub-areas provides an indication of the specific time of the respective population estimates for the geographic sub areas (para. 66: obtaining reliable and accurate location estimates of the UE with a high resolution (e.g., at every minute within a given day). Using UE's location estimates, the inflow and outflow of population between different geographical areas within a given time interval will be estimated).  

As per claim 15, Shin et al. teaches 
population count and the associated dynamic population data of an area/sub-area (fig. 7: dynamic population count; para. 4, 10: population count periodically performed by the governments and the use of mobile spatial statistics to obtain population tracking; para. 14-15: receiving mobile phone operational data indicative of user equipment location, where the mobile phone operational data includes location area update messages and periodic registration messages, counting a number of individuals in population at a given time and at a given area, probabilities associated with likelihoods of a user terminal moving between geographic areas; and counting a number of individuals in population at a given time and at a given area; para. 69-70: after analyzing data using the UE's trajectory estimation, geographic distribution of UEs at a given time instant is determined, … obtain the accurate population count. First, in order to extract geographic distribution of UE, the mobile travel behaviour system obtains appropriate data including event data from different servers and pre-processes event data; para. 78-80: use any other data such as personal attributes as well as geographic information & transport network information as complement in order to increase accuracy of UE's location; para. 97, 115-116: an instant population census called "mobile census" using person attribute information within a given geographical area can be obtained; para.123: mobile census process using subscriber information such as age or gender or demographic characteristics or address distributions within a given geographical area and time interval; para. 173: from the counts, the process may assign higher probabilities to neighboring meshes with higher counts; para. 206: interpolation data and population count data.) 
Shin et al. does not explicitly teach wherein the Bayesian processing comprises Dirichlet modeling of the redistributed population count and the associated dynamic population data.
	Cranshaw teaches
wherein the Bayesian processing comprises Dirichlet modeling of the redistributed population count and the associated dynamic population data (col. 7:24-25: any clusters that span too large of a geographic area may be removed by, for example, letting b be the area of a bounding box containing coordinates in V, and bi be the area of the box containing Aj. If cluster Ai may be deleted, and each v€Aj may be redistributed to the closest Aj under single linkage distance d(v,Aj); col. 9:19-43: in Bayesian probabilistic modeling, this is done by posterior inference, where Bayes rule is used to compute the posterior distribution given the likelihood and the prior distributions; col. 10:43-52; col. 11:45-65: a model can be thought of as an extension of the Chinese restaurant franchise formulation of the hierarchical Dirichlet process where group level variables are drawn from a CRP/Chinese Restaurant Process, but observation level variables are drawn from a ddCRP/distant dependent CRP; col. 16 line 52 to col. 17, line 15; col. 19:1-38: political uses are yet another application. The determined clusters could be used for purposes of redistricting, census taking, redrawing neighborhoods, and political campaigns…the analytics system could track or predict how a person or population of interest moves throughout a geographic area(s), using the clusters to improve the accuracy of the predictions and the efficiency of the surveillance, the clusters could also be used in crime prediction, by segmenting an urban area into places most likely to be areas of high crime, or by predicting patterns in crime before they happen; col. 20:35-67: compute a probabilistic distribution of venues for each cluster such that the mix of venues for each cluster is emblematic of a neighborhood type and/or temporal check-in pattern; fig. 2: create vector of check-in counts). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shin et al. and Cranshaw in order to analyze the available data and predict the population/neighborhoods etc. at different regions/areas to effectively provide important information/data to businesses or organizations.

As per claims 8, 16, Shin et al. teaches
receive dynamic population data for the geographic region from a plurality of data sources; identify dynamic population data representing other than a single person; and transform the dynamic population data representing other than a single person to correspond to an estimated number of people associated with the dynamic population data representing other than a single person (para. 2-4: sources including traffic information using data generated in mobile network, census data periodically performed by the governments; para. 79: traffic information; para. 123: mobile census process using subscriber information such as age/gender/demographic characteristics/address distributions within a given geographical area and time interval; para. 104: the conversion of SAI to latitude and longitude of multiple points is useful in situations where multiple sources in a sector (e.g., starting positions) are being used and multiple trajectories are being computed for an individual. In such a case, the probability of the likelihood the UE/user traveled one trajectory versus another is used to determine which trajectory is selected for use as part of the population counting process).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Markey (US 20140046777) teaches at para. 189: Bayesian networks and reinforcement learning, may return a probability estimate of the likelihood of a prediction to be correct; para. 340: partition of the population being surveyed; para. 374: outputting a probability density function. Crandall et al. (US 20080091510) discloses at para. 6: population estimates; para. 77: the target population is those people residing in a geographical area.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        6/24/2022





/ALEX GOFMAN/Primary Examiner, Art Unit 2163